Title: To Benjamin Franklin from John Wendell: Two Letters, 30 October 1777
From: Wendell, John
To: Franklin, Benjamin


I.
Esteemed Sir,
Portsmouth Octr. 30th 1777.
It is with Pleasure that I set down to write you, and wish you the most cordial Salutations, on the grand and important Events, that have taken Place in our American World.
You Sir may justly claim to Yourself the Honor of accellerating the Rising Empire of America.
Your Influence and your Councils have given Strength to Americans, who glory in their Prospect of Supporting their Independency. My good Uncle Colo. Josiah Quincy, the Father of the Young Patriot of that Name, lately shew me Your Letter to him, and he would have gladly continued a Correspondence, but the Danger of the Times would not admit of it, but he is firm in the Support of his Country.
Many great Events have taken Place to accomplish your Prophetic Advice to the D. of Newcastle in your Letter to two great Men. The Brittish Nation seem envelop’d in thick Darkness, she knows not her own Good, O fortunati Populi sua si bona norint, may be justly and pertinently applied to Brittain. Her great Men have fallen in the Fields, and her Armies are taken not in Detachments, but in Columns and solid Bodies, and that by the Militia of the States. But give me Leave to observe, such a Militia no Nation could ever boast of. By the Impolicy of Brittain, they are now actually disciplind Troops and proceed with the same Ardour and Regularity to Action, and the late grand Victory must convince all Europe that America [can] and will support her Independency. And fortunate would it be for Brittain, if she could secure the Alliance of America before Your Negotiations with Foreigners effectually reduces her to a State of being a Province of France. She has been warn’d of her Danger, sed quem Deus vult perdere prius dementat. I feel an Attachment towards her and wish she might see the Things of her Peace before they are hid from her Eyes. I stand amaz’d when I reflect how insensibly lost to her Interest, she is cutting the very Bough she stands [on] and while she makes America bleed only at the Capillary Vessels, she is herself bleed at the Jugulary, and of Course America must Survive. I beg your Excuse for this flight of Enthusiastic Fancy, but the glow of my Breast upon the Spur of the Occasion led me to this Freedom. I have Son with Capt. Jones that Commands the Ranger, if Capt. Jones should promote him, I should thankfully be obliged for your Support as I am Sure the Family of the Wendells and Quinceys are not disagreable to You. Give me Leave to mention Capt. Jones to You as a Sensible, well bred Gentleman and has the Honour of America much at Heart. I am with my Wishes for your best Happiness with great Esteem Respected Sir Your most Obedient Servant
John Wendell
Mrs. Pascal presents her best Compliments to you.Benj Franklin Esqr
 
Addressed: The Honble: Benja. Franklin / Esqr / Commissioner of the United States / of America at / Paris favd per Capt Jones
Notation: Jn Wendell Oct. 30. 77.
  
II.
Honored Sir,
Portsmouth Oct: 30 1777
Give me Leave to introduce to your Notice Lt. Thomas Simpson of the Ranger, a Gent: of a most distinguished Character as an officer and one whose Abilities are known to be very great and universally respected amongst Us. His Promotion will be generally accepted of by ev’ry Friend to America. I have wrote you by Capt. Jones to which please to be referr’d. I am with great Esteem Your Obliged and most Obedient Servant
John Wendell
Honble: Benj Franklin Esqr
 
Addressed: The Honle Benja. Franklin / Esqr / at / Paris / favd per Lt Simpson of the Ranger
Notation: Wendell
